COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  IN THE INTEREST OF                              §
                                                                No. 08-20-00225-CV
  J.O.,                                           §
                                                                  Appeal from the
  A CHILD.                                        §
                                                                388th District Court
                                                  §
                                                              of El Paso County, Texas
                                                  §
                                                               (TC# 2015DCM2215)
                                                  §



                                       JUDGMENT
          The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction. We therefore dismiss the appeal for want of jurisdiction. We

further order Appellant pay all costs of this appeal, and this decision be certified below for

observance.

          IT IS SO ORDERED THIS 10TH DAY OF SEPTEMBER, 2021.



                                             GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.